Title: James Madison to Alexander Garrett, 24 October 1826
From: Madison, James
To: Garrett, Alexander


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                24. 1826
                            
                        
                        J. Madison presents his respects to Mr. Garrett, and returns the check for $3000. with his signature as
                            requested.
                        
                            
                                
                            
                        
                    